DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendments and remarks filed on 03/11/2021. Claims 24, 26, 27, 34, 36 and 37 have been cancelled and claims 23, 25, 28-33, 35 and 38-42 have been amended by the amendment of 03/11/2021. The pending claims 23, 25, 28-33, 35 and 38-42 are now allowed.  

Drawings
The drawings were received on 02/05/2020.  These drawings are approved by the Examiner.

Response to Amendment/Remarks
The following actions have been taken in response to the amendments and remarks filed on 03/11/2021:
The objection to the specifications for minor informality indicated in the non-final office action mailed on 01/06/2021 is withdrawn
The objection to claims 29, 30, 39 and 40 for minor informality indicated in the non-final office action mailed on 01/06/2021 is withdrawn.
The rejections to claims 23, 24, 26-28, 33, 34 and 36-38 under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US patent publication number 2012/0008954) indicated in the non-final office action mailed on 01/06/2021 is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffery Ingerman (Reg. # 31,069) on 03/23/2021.
The application has been amended as follows: 
In claim 23:
Claim 23, line 4, after “a controller” ---configured---has been deleted.

Remarks
The above Examiner’s amendment was made to cancel the transition word “configured” followed by the placeholder “controller” so that to overcome a 112(f) claim interpretation in claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.